Citation Nr: 0934530	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical services provided by Samara tin Medical Clinics, Good 
Samaritan Regional Medical Center, Corvallis Radiology, 
Pacific West Ambulance, Oregon Anesthesia Group, and The 
Corvallis Clinic, from November 30, 2006 to December 3, 2006, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act (Millennium Bill Act).

2.  Entitlement to payment or reimbursement for unauthorized 
medical services provided by Good Samara tin Regional Medical 
Center, Samaritan Medical Clinic, Corvallis Radiology, and 
Pacific West Ambulance from October 6, 2007 to October 7, 
2007, pursuant to the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Portland, Oregon.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in July 
2009.  A transcript of the hearing has been associated with 
the record.

The issue of entitlement to payment or reimbursement for 
services provided from November 30, 2006 to December 3, 2006 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The services provided by Good Samaritan Regional Medical 
Center, Samaritan Medical Clinic, from October 6, 2007 to 
October 7, 2007, were provided in medical facilities held out 
as providing emergent care.

2.  The conditions treated from October 6, 2007 to October 7, 
2007, chest pain, involved symptoms that were of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

3.  VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson; 
thereafter, a VA or other Federal facility was not available 
to the extent that the known facility had the appropriate 
equipment to care for the Veteran.

4.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.

5.  The Veteran is financially liable to the provider of 
emergency treatment for that treatment.

6.  The record does not establish that the Veteran has 
coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment.

7.  The condition for which the emergency treatment was 
furnished was not caused by an accident or work related 
injury.

8.  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Samaritan Medical Clinics, Good 
Samaritan Regional Medical Center, Corvallis Radiology, 
Pacific west Ambulance, Oregon Anesthesia Group, and The 
Corvallis Clinic, from November 30, 2006 to December 3, 2006 
pursuant to the Millennium Bill Act have been met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the claim addressed 
in this decision is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Analysis

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556. A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date. See 66 Fed. 
Reg. 36,467 (2001). In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008. To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health;

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson;

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment;

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility from October 6, 2007 to October 7, 2007, 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case is the third element: whether 
a VA faculty was feasibly available during the specified 
period.  The claim was denied on the basis that the Veteran 
had been stabilized and that the emergency had passed.  
However, the Board will assess eligibility under all of the 
criteria, and observes that the provisions in 38 C.F.R. § 
17.1002 are conjunctive, not disjunctive; i.e. all of the 
aforementioned enumerated criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

First, the emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  As noted, the 
Veteran presented to the emergency department at Samaritan 
Pacific Community Hospital on October 6, 2007 with complaints 
of chest pain.  So, clearly Samaritan Pacific Community 
Hospital provides emergency care.

Second, the person transporting the Veteran and those 
receiving the Veteran at the hospital, i.e., the medical 
personnel, reasonably felt that the circumstances were 
emergent.  In fact, a letter from M.M.R., M.D., J.D. 
indicates that there was a concern about a primary cardiac 
event and that such concern was correct under the national 
standard of care in emergency medicine.  Therefore, it was 
reasonable for the Veteran to conclude that delay in seeking 
immediate medical attention would have been hazardous to his 
life.

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  See 38 
C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The testimony of the Veteran and his wife is supported by the 
record.  The Veteran was properly admitted for a medical 
emergency and the Board finds that a medical emergency 
existed.  Therefore, the claim for payment or reimbursement 
for the initial evaluation and treatment is for a condition 
whose symptoms were of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Thus, the 
second criterion is met.

The question in this case is whether a full-service VA 
medical facility was available to the Veteran.  The Board 
finds that this was not the case.  Rather, records from the 
Portland VA Medical Center (VAMC) show that Samaritan Pacific 
Community Hospital contacted the VAMC and requested a cardiac 
telemetry bed.  The VAMC noted that the requested bed was not 
available.  

With respect to this criterion, there is no indication in 
this case that a full-service VA medical facility with the 
proper equipment was available to the Veteran at the time of 
the private hospital's request.  Thus, the Board finds that a 
VA or other Federal facility/provider was not feasibly 
available.  Thus, the third criterion is met.

The record demonstrates that although the Veteran had been 
stabilized, the VA facility did not possess the proper 
equipment to care for him.  Thus, the Veteran could not have 
been safely discharged or transferred to a VA facility.  
Thus, the fourth criterion is met.

At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  The Veteran's 
testimony that he was receiving care through VA is credible.  
Thus, the fifth criterion is met.

The Veteran is financially liable to the provider of 
emergency treatment for that treatment as shown by billing 
documents of record.  Thus, the sixth criterion is met.

The record does not establish that Veteran has coverage under 
a health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment that was rendered by 
the private providers.  This conclusion is supported by 
credible 

testimony provided by the Veteran, as well as the billing 
documents.  Thus, the seventh criterion is met.

The condition for which the emergency treatment was furnished 
was not caused by an accident or work related injury.  Thus, 
the eighth criterion is met.

The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided, as the 
treatment was rendered for a nonservice-connected disability.  
Thus, the ninth criterion is met.

In sum, the Veteran meets the criteria for entitlement to 
payment or reimbursement for medical services provided from 
October 6, 2007 to October 7, 2007, pursuant to the 
Millennium Bill Act.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical services provided by Good Samara tin Regional Medical 
Center, Samaritan Medical Clinic, Corvallis Radiology, and 
Pacific West Ambulance from October 6, 2007 to October 7, 
2007, pursuant to the Millennium Bill Act, is granted.



REMAND

The Veteran also seeks payment or reimbursement for treatment 
at private facilities in 2006, as outlined above.  This claim 
was also denied because the VAMC determined that the Veteran 
had become stable for transfer.  The Veteran has testified 
that the VAMC was contacted and that a bed was not available.  
The file does not contain any report of contact between the 
private facility and the VAMC concerning a transfer or 
whether there were beds available.  The VAMC should add to 
the file any transfer summarization notes that might exist 
for the period of treatment in November and December 2006 so 
that a determination may be made regarding this question.

The Board also notes that, while duty to assist letters 
outlining the VCAA were sent to the various vendors seeking 
payment for services rendered in 2006, the Veteran was not 
apprised of the evidence and information necessary to support 
his claim.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  The VAMC should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b).

2.  The VAMC should determine whether 
there are any transfer summarization 
notes for the pertinent period from 
November 2006 to December 2006, and if 
so, add such notes to the file.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


